Citation Nr: 0523661	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-10 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to August 14, 2001, 
for a grant of Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran had active service from July 1977 until his death 
on November [redacted], 1981.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.  

In a December 2002 decision, the Board denied the claim for 
an earlier effective date.  The appellant appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2003 Order, the Court 
granted the parties' Joint Motion for remand, vacated the 
Board's December 2002 decision, and returned the matter to 
the Board for compliance with the Veterans Claims Assistance 
Act of 2000.  

The Board remanded the appellant's claim to the RO in 
November 2003.


FINDINGS OF FACT

1.  The veteran died while on active duty on November [redacted], 
1981.

2.  The appellant filed a claim for DIC in December 1981; 
that claim was denied by the RO in a June 1982 decision and 
the denial was confirmed on appeal by the Board in an 
unappealed July 1983 decision.

3.  In correspondence received by the RO on August 14, 2001, 
the appellant requested that her claim for DIC be reopened.  

4.  In a November 2001 decision, the RO awarded DIC benefits 
effective August 14, 2001.

5.  In a November 2003 decision, the Board held that a July 
8, 1983 decision of the Board, finding that the veteran's 
death was due to his own willful misconduct, did not contain 
clear and unmistakable error.


CONCLUSION OF LAW

The criteria for an effective date prior to August 14, 2001, 
for the award of DIC benefits have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.


Notice

In this case, the Board notes that the claim arises from a 
notice of disagreement as to an initial RO determination 
which granted the DIC benefits.  Accordingly, this issue 
represents a "downstream" issue as referenced in VAOPGCPREC 
8-2003 (December 22, 2003), a precedent opinion of VA's 
General Counsel that is binding on the Board (see 38 U.S.C.A. 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004)).  The opinion 
states that if, in response to notice of its decision on a 
claim for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  

With regard to the instant case, the Board finds that a 
September 2001 notice letter (1) informed the claimant about 
the information and evidence not of record that is necessary 
to substantiate a claim for an award of DIC benefits; (2) 
informed the claimant about the information and evidence that 
VA would seek to provide; (3) informed the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requested or told the claimant to provide 
any evidence in the claimant's possession that pertained to 
the claim.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  Adequate 38 U.S.C. 
§ 5103(a) notice was provided as to the claim for DIC 
benefits, and as such, the claim currently on appeal falls 
within the exception for the applicability of 38 U.S.C.A. 
§ 5103(a).  

Additionally, in April 2005, the appellant was sent a 
complete VCAA letter specifically addressing the appellant's 
claim for an earlier effective date for the grant of DIC 
benefits.  This letter (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate a claim for an earlier effective date; (2) 
informed the claimant about the information and evidence that 
VA would seek to provide; (3) informed the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requested or told the claimant to provide 
any evidence in the claimant's possession that pertained to 
the claim.  

Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the appellant's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In that regard, the Board 
notes that the appellant does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issue on appeal.  The appellant maintains that the 
effective date of her award of DIC benefits should be prior 
to August 14, 2001.  The appellant has not identified any 
additional available evidence for consideration in his 
appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the appellant and that the record is ready 
for appellate review.  

Procedural history

The veteran died while on active duty on November [redacted], 1981.  
The appellant, his surviving spouse, filed a claim for DIC in 
December 1981.  In a June 1982 decision the RO denied the 
claim, finding that the veteran's death was the result of 
willful misconduct.  The appellant disagreed and initiated an 
appeal.  That appeal culminated in a July 1983 Board decision 
denying the claim.

In a statement received by the RO on August 14, 2001, the 
appellant requested that her claim for DIC be reopened.  In a 
November 2001 rating decision, the RO found that new and 
material evidence had been submitted to reopen the claim, and 
then granted service connection for the cause of the 
veteran's death.  DIC benefits were awarded effective August 
14, 2001.  The appellant expressed her dissatisfaction with 
the effective date in a March 2002 notice of disagreement.  
She contended that the effective date should be December 4, 
1981, the date of her original claim for DIC benefits.  

In a November 2003 decision, the Board denied the appellant's 
motion that there was clear and unmistakable error with 
respect to the July 1983 Board decision which denied the 
appellant's original claim for DIC benefits.  

Relevant law and regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii) (2004).

The effective date for reopened claims is the date of receipt 
of claim or the date the entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  A 
reopened claim is defined as any application for a benefit 
received after disallowance of an earlier claim, or any 
application based on additional evidence or a request for a 
personal hearing submitted more than 90 days following 
notification to the appellant of the certification of an 
appeal and transfer of applicable records to the Board of 
Veterans Appeals which was not considered by the Board in its 
decision and was referred to the agency of original 
jurisdiction for consideration.  38 C.F.R. § 3.160(e) (2004).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2004).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).



Analysis

The appellant originally applied for DIC benefits in December 
1981.  The claim was denied by the RO in June 1982 on grounds 
that the veteran's death was the result of willful misconduct 
and was thus not in the line of duty.  An appeal was made, 
and in July 1983 the Board denied the claim on the same 
basis.  That decision was final.  See 38 U.S.C.A. § 7105 
(West 2002).  As such, the appellant is precluded from 
receiving an effective date that precedes that decision.  

Given the finality of the July 1983 Board decision, the 
appellant's claim of entitlement to an earlier effective date 
relates to a reopened claim based on new and material 
evidence and is thus governed by 38 U.S.C.A. § 5110 as well 
as by 38 C.F.R. §3.400(q) and 3.400(r).  As noted earlier, 
the effective date for reopened claims, and also for claims 
granted based on new and material evidence following a final 
disallowance, is the date of receipt of claim or the date the 
entitlement arose, whichever is later.  While the "date that 
the entitlement arose" is not defined under the law, in this 
case it would logically be the date of the veteran's death, 
which occurred on November [redacted], 1981.  The date that the 
appellant's claim was received by the RO was August 14, 2001.  
As the August 14, 2001, date is the later of the two, which 
is the appropriate effective date for the award of the 
appellant's DIC benefits for the veteran's cause of death.  

The Board has considered whether any evidence of record may 
be construed as an informal claim, thus enabling an award of 
an effective date prior to August 14, 2001.  However, the 
file does not contain any records or documents which could be 
interpreted as an informal claim.  The Board acknowledges a 
letter from the appellant to the RO, received in May 1996, 
which requested a copy of the veteran's claims file.  That 
correspondence stated that the appellant "intend(ed) to 
pursue any legal actions that (she) may be entitled to."  
However, that communication did not specifically identify the 
benefit sought, as is required under 38 C.F.R. § 3.155.  
Furthermore, no other evidence of record serves as an 
informal claim in the present case.  

In sum, the presently assigned effective date of August 14, 
2001, is appropriate and there is no basis for an award of 
service connection for the cause of the veteran's death prior 
to that date.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  The preponderance 
of the evidence is against the claim and the appeal is 
denied.


ORDER

Entitlement to an effective date prior to August 14, 2001 for 
a grant of DIC benefits is denied.



		
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


